Citation Nr: 1042129	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-20 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for left knee 
degenerative joint disease, status post-total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to July 1994.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2006 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Roanoke, Virginia, which 
determined that new and material evidence had not been received 
to reopen the claim of entitlement to service connection for a 
left knee disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran indicated on his substantive appeal (VA Form 9) that 
he injured his knee in 1976 or 1977 at the same time he injured 
his service-connected right shoulder.  He noted further that his 
knees were in splints when he was removed from his ship and 
transferred to the Naval Hospital, Portsmouth, Virginia.

In 1995, the Columbia, South Carolina, RO considered the 
Veteran's initial claim solely on the basis of the service 
treatment records.  The service treatment records note that the 
appellant had previously undergone surgery for the right shoulder 
separation.  There is no indication in the claims file, however, 
that the Columbia RO sought to obtain any inpatient clinical 
records related to treatment for a left knee disorder that may 
exist.  

Service treatment records note at least two instances of 
complaints of left knee pain, one of which included a complaint 
of left knee trauma.  The Board notes the Veteran did not 
complete and return the VA Forms 21-4142 included with the April 
2006 notice letter required by the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  
Nonetheless, before deciding the Veteran's appeal, VA should 
determine if there are any clinical records extant.  38 C.F.R. 
§ 3.159(c) (2009).  The Board notes that inpatient records often 
are maintained separately from the service treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the National 
Personnel Records Center and inquire if there 
are any clinical or other inpatient medical 
records pertaining to care the Veteran 
received at Naval Hospital, Portsmouth, 
Virginia, for a left knee disorder between 
1976 and 1977.  Any existing records should be 
obtained and made a part of the claims file.  
All efforts to obtain any records should be 
fully documented.  If the RO cannot locate 
such records, the RO must specifically 
document the attempts that were made to locate 
them, and explain in writing why further 
attempts to locate or obtain any government 
records would be futile.  The RO must then: 
(a) notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain that 
evidence; and (c) describe any further action 
it will take with respect to the claims.  The 
claimant must then be given an opportunity to 
respond.

2.  The AMC/RO should also contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all health 
care providers, VA and non-VA, who treated the 
Veteran for a left knee disorder since June 
2004.  After the Veteran has signed the 
appropriate releases, those records should be 
obtained and associated with the claims 
folder.  The Veteran should be notified that 
VA is particularly interested in securing any 
medical opinion evidence that would link his 
current left knee disorder to his active duty 
service.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to obtain 
and submit those records for VA review.

3.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, to include 
any necessary compensation examination, has 
been conducted and completed in full.

4.  Then review the Veteran's claim in light 
of any additional evidence obtained.  If the 
claim is not granted to his satisfaction, send 
him and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration.

The case should thereafter be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.  
VA will notify him if further action is required on his part.  He 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

